Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of October 28,
2009 (this “Amendment”), is entered into among WILLIS NORTH AMERICA INC., a
Delaware corporation (the “Borrower”), WILLIS GROUP HOLDINGS LIMITED, an
exempted company under the Companies Act 1981 of Bermuda (the “Parent”), the
other Guarantors identified on the signature pages hereto, the Lenders
identified on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed
thereto in the Credit Agreement.

RECITALS

A. The Borrower, the Parent, the Lenders and the Administrative Agent entered
into that certain Credit Agreement dated as of October 1, 2008 (as amended and
modified from time to time, including by this Amendment, the “Credit
Agreement”).

B. The parties hereto have agreed to consent to certain transactions and amend
the Credit Agreement, each as provided herein.

C. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1. Amendments.

(a) The definition of “Guaranty Agreement” in Section 1.01 of the Credit
Agreement is amended by adding the following to the end of such definition:

, and any other agreement entered into from time to time, whether in accordance
with Section 6.09 or otherwise, pursuant to which any Person guarantees any of
the Obligations”

(b) Clause (b) of the definition of “Guarantors” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:

(b) each other Person that, whether at the option of the Parent, pursuant to
Section 6.09 or otherwise, at any time becomes a party to the Guaranty Agreement
as a Guarantor thereunder

(c) The definition of “ILS” in Section 1.01 of the Credit Agreement is deleted
in its entirety.

(d) The definition of “Parent” in Section 1.01 of the Credit Agreement is
amended by adding the following to the end of such definition:

, or, on the date on which Irish Newco shall own, directly or indirectly, any
Equity Interests in the Borrower and shall be the publicly held indirect parent
company of the Borrower in lieu of WGHL, Irish Newco.

(e) The following new definitions are added to Section 1.01 of the Credit
Agreement in alphabetical order:

“EMUCo” means an entity to be organized under the laws of a member state of the
European Economic and Monetary Union that is to be a direct or indirect,
wholly-owned Subsidiary of Irish Newco and that can become a Guarantor on
substantially the same terms as WGHL and without any limitations under
applicable law that, in the reasonable judgment of the Administrative Agent,
could be materially adverse to the interests of the Lenders.

“Irish Newco” means Willis Group Holdings plc, an Irish public limited company
that, upon becoming the direct or indirect owner of any Equity Interests in the
Borrower and the publicly held indirect parent company of the Borrower in lieu
of WGHL, will become the Parent hereunder.

“Redomestication” means a series of transactions pursuant to which, among other
things, (a) Irish Newco shall become the publicly held indirect parent company
of the Borrower in lieu of WGHL, (b) EMUCo shall become a wholly-owned direct or
indirect subsidiary of Irish Newco, and (c) after giving affect thereto
(i) Irish Newco, EMUCo and/or any other Subsidiary shall collectively own
substantially all the assets owned by WGHL immediately prior to such
transactions and (ii) the Borrower shall be a wholly owned, indirect Subsidiary
of Irish Newco and EMUCo. The Redomestication shall be deemed to have been
consummated on the date on which Irish Newco, EMUCo and/or any other Subsidiary
shall collectively own substantially all of the assets (including all indirect
Equity Interests in the Borrower) owned by WGHL immediately prior to the
transactions referred to in this definition and Irish Newco is the publicly held
indirect parent company of the Borrower in lieu of WGHL.

“Redomestication Parent Entity” means Irish Newco, EMUCo and any other Person
that, in connection with the Redomestication, directly or indirectly owns any
Equity Interests in the Borrower.

“Underwritten Securities” means debt, equity and/or equity-linked securities
that are underwritten and/or initially purchased for the purpose of placement
with or distribution to third parties.

“WGHL” means, Willis Group Holdings Limited, an exempted company under the
Companies Act 1981 of Bermuda.

(f) A new Section 6.09 is added to the Credit Agreement to read as follows:

6.09 Additional Guarantors. On or prior to the date on which any Redomestication
Parent Entity shall directly or indirectly own any Equity Interests in the
Borrower, such Person shall become a Guarantor by executing and delivering to
the Administrative Agent a counterpart of a supplement to the Guaranty Agreement
or such other document as the Administrative Agent shall reasonably deem
appropriate for such purpose and, in connection therewith, to the extent
requested by the Administrative Agent, deliver to the Administrative Agent
documents of the types referred to in clauses (iii), (iv) and (v) of
Section 4.01(a) (including opinions of local counsel in relevant jurisdictions
for any Redomestication Parent Entity), all in form, content and scope
satisfactory to the Administrative Agent, acting reasonably. In addition, in its
supplement to the Guaranty Agreement (or other document pursuant to which it
becomes a Guarantor in accordance with this Section) Irish Newco shall
acknowledge its role as Parent (including its obligations as such under the Loan
Documents), effective upon its becoming the Parent in accordance with
Section 10.20.

(g) Section 7.03(g) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(g) Investments by WSI in any Underwritten Securities in the ordinary course of
WSI’s business in an aggregate amount not to exceed $300,000,000 at any one time
outstanding; and

(h) Section 7.04 of the Credit Agreement is amended by (i) replacing the period
at the end of clause (b) thereof with a semicolon and (ii) by inserting new
clauses (c) and (d) thereof to read as follows:

(c) the Parent and its Subsidiaries are permitted to enter into such
transactions as are required to facilitate, or that are incidental to, the
Redomestication; and

(d) following the consummation of the Redomestication WGHL shall be permitted to
be liquidated or dissolved.

(i) Section 8.01(b) of the Credit Agreement is amended by replacing the phrase
“or 6.08” with “, 6.08 or 6.09”.

(j) Section 9.10 of the Credit Agreement is amended by (i) labeling current
Section 9.10 as subpart (a) thereof, amending the reference therein to “this
Section 9.10” to read “this Section 9.10(a)”, and (iii) adding the following new
subpart (b):

(b) The Lenders further irrevocably authorize the Administrative Agent, at its
option and in its discretion, to evidence the release of WGHL from its
obligations under this Agreement, the Guaranty Agreement and the other Loan
Documents in accordance with Section 10.20. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to evidence the release of WGHL from its
obligations under this Agreement, the Guaranty Agreement or any other Loan
Document pursuant to this Section 9.10(b).

(k) A new Section 10.20 is added to the Credit Agreement to read as follows:

10.20 Successor Parent Upon Redomestication; Release of WGHL.

(a) On the date on which Irish Newco shall own, directly or indirectly, any
Equity Interests in the Borrower and shall be the publicly held indirect parent
company of the Borrower in lieu of WGHL, (i) Irish Newco shall automatically
become the “Parent” for all purposes under this Agreement, all other Loan
Documents and any other documents delivered in connection herewith or therewith,
and (ii) WGHL shall automatically cease to be the Parent hereunder.

(b) Upon consummation of the Redomestication and WGHL ceasing to own any Equity
Interests in the Borrower, directly or indirectly, WGHL shall automatically
cease to be a Guarantor and shall be released from all of its obligations under
this Agreement and any other Loan Document.

2. Consent and Waiver. The Administrative Agent and the Lenders hereby consent
to the Redomestication (as defined in the Credit Agreement, as amended,
including by this Amendment) and the transactions required thereby and hereby
waive any Default or Event of Default that has or may have occurred as a result
of a violation of any of Sections 6.03, 7.04 or 7.05 of the Credit Agreement as
a result of the Redomestication and such transactions. Furthermore, and for
purposes of clarification, the Lenders irrevocably authorize the Administrative
Agent to take such actions as it reasonably deems necessary to release WGHL from
its guaranty of the Obligations, including under the Guaranty Agreement, in
accordance with Section 10.20(b).

3. Effectiveness; Conditions Precedent. This Amendment shall be effective as of
the date hereof (the “Amendment Effective Date”) upon satisfaction of each of
the following conditions:

(a) Executed Documents. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Parent, the other
Guarantors, the Required Lenders and the Administrative Agent.

(b) Fees and Expenses. The Borrower shall have paid (i) to the Administrative
Agent (or its applicable affiliate), all fees and expenses required to be paid
on or before the date hereof in connection with this Amendment, in accordance
with Section 10.04 of the Credit Agreement or any other Loan Document, and
(ii) to the Administrative Agent for the benefit of each Lender consenting to
this Amendment, as consideration for each such Lender’s consent, an amendment
fee in an amount equal to (A) 0.05% times (B) the sum of (1) the aggregate
Outstanding Amount of all Term Loans of such consenting Lender plus (2) the
principal amount of such consenting Lender’s Dollar Revolving Credit Commitment
plus (3) the principal amount of such consenting Lender’s Multicurrency
Revolving Credit Commitment, provided that such fee shall only be paid to those
Lenders whose signature page is actually received (whether as an original or via
acceptable electronic transmission) by the Administrative Agent (or its counsel)
on or prior to Noon (Eastern Daylight Time) on October 27, 2009.

4. Ratification of Loan Documents. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents (as amended
hereby).

5. Authority/Enforceability. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

6. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of (i) the Parent and the Borrower contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (or, if such representation or warranty is itself modified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (B) the making
of the representation and warranty contained in Section 5.04(b) of the Credit
Agreement and (b) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or electronic mail shall be
effective as an original.

8. Reference to the Effect of the Credit Agreement.

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
shall mean and be a reference to the Credit Agreement as modified hereby, and
this Amendment and the Credit Agreement shall be read together and construed as
a single instrument. This Amendment shall constitute a Loan Document.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Administrative Agent under the Credit Agreement, nor
constitute a waiver or amendment of any other provision of the Credit Agreement
or for any purpose except as expressly set forth herein.

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTIONS 10.14 AND 10.15 OF
THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF
FULLY SET FORTH HEREIN.

[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

      BORROWER:  
WILLIS NORTH AMERICA INC.
   
By: /s/ Derek Smyth
   
 
   
Name: Derek Smyth
Title: Willis NA CFO
GUARANTORS:  
WILLIS GROUP HOLDINGS LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO
   
TA I LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director
   
TA II LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director
   
TA III LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director
   
TA IV LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director
   
TRINITY ACQUISITION LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director
   
WILLIS GROUP LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director
   
WILLIS INVESTMENT UK HOLDINGS LIMITED
   
By: /s/ Patrick Regan
   
 
   
Name: Patrick Regan
Title: CFO and Director

1

      ADMINISTRATIVE
AGENT:  

BANK OF AMERICA, N.A.
   
By: /s/ John Kushnerick
   
 
   
Name: John Kushnerick
Title: Vice President
LENDERS:  
BANK OF AMERICA, N.A.



    as a Lender and the Swing Line Lender

By: /s/ John Kushnerick
Name: John Kushnerick
Title: Vice President


JPMORGAN CHASE BANK, N.A.

By: /s/ Mark Cisz
Name: Mark Cisz
Title: Executive Director


THE ROYAL BANK OF SCOTLAND PLC

By: /s/ J. Shaw
Name: J. Shaw
Title: Director


SUNTRUST BANK

By: /s/ W. Bradley Hamilton
Name: W. Bradley Hamilton
Title: Director


ING CAPITAL LLC

By: /s/ Mark R. Newsome
Name: Mark R. Newsome
Title: Director


LLOYDS TSB BANK PLC

By: /s/ Shane Klein
Name: Shane Klein
Title: Director Financial Institution K042


By: /s/ Candi Obrentz
Name: Candi Obrentz
Title: Associate Director Financial Institutions USA O013


MORGAN STANLEY BANK

By: /s/ Ryan Vetsch
Name: Ryan Vetsch
Title: Authorized Signatory


BARCLAYS BANK PLC

By: /s/ S. McMillan
Name: S. McMillan
Title: Director-Strategic Debt Finance


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NY BRANCH

By: /s/ Scott Schaffer
Name: Scott Schaffer
Title: Authorized Signatory


SCOTIABANK EUROPE PLC

By: /s/ Mark Sparrow
Name: Mark Sparrow
Title: Director


NATIONAL CITY BANK

By: /s/ Daniel R. Raynor
Name: Daniel R. Raynor
Title: Senior Vice President


PNC BANK, NATIONAL ASSOCIATION

By: /s/ Maria E. Totin
Name: Maria E. Totin
Title: Vice President


MANUFACTURERS AND TRADERS TRUST COMPANY

By: /s/ Scott Roysher
Name: Scott Roysher
Title: Assistant Vice President


COMERICA BANK

By: /s/ Aurora A. Battaglia
Name: Aurora A. Battaglia
Title: Vice President


DANSKE BANK

By: /s/ J.G. Darquis
Name: J.G. Darquis
Title: AGM


By: /s/ C. Rowan
Name: C. Rowan
Title: Manager


THE NORTHERN TRUST COMPANY

By: /s/ Chris McKean
Name: Chris McKean
Title: Vice President


ALLIED IRISH BANKS, P.L.C.

By: /s/ Shreya Shah
Name: Shreya Shah
Title: Vice President


By: /s/ Roisin O’Connell
Name: Roisin O’Connell
Title: Vice President


BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH

By: /s/ Shelley He
Name: Shelley He
Title: Deputy General Manager


MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. (NEW YORK BRANCH)

By:
Name:
Title:


CHANG HWA COMMERCIAL BANK

By:
Name:
Title:


AIB DEBT MANAGEMENT, LIMITED

By: /s/ Shreya Shah
Name: Shreya Shah
Title: Vice President, Investment Advisor to AIB Debt Management,
Limited

By: /s/ Roisin O’Connell
Name: Roisin O’Connell
Title: Vice President, Investment Advisor to AIB Debt Management,
Limited

2